Citation Nr: 1141604	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for right lower radiculopathy associated service-connected lumbosacral strain, to include whether an effective date earlier than September, 2, 2010, is warranted for the assignment of this separate rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1992 and from April 2009 to April 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, assigned an increased rating of 20 percent for the Veteran's service-connected lumbosacral strain, effective August 22, 2005.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for the increased rating.

The Veteran provided testimony at a February 2010 hearing before a Decision Review Office (DRO) at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board also notes that during the pendency of this case, a March 2011 DRO decision assigned a separate rating of 10 percent for right lower radiculopathy as secondary to the service-connected lumbar spine disorder, and was effective from September 2, 2010 (date of VA medical examination).  Although the Veteran did not provide a formal Notice of Disagreement with respect to this initial rating or effective date thereof, the assignment of this rating was in accord with Note (1) of the General Rating Formula, for Diseases and Injuries of the Spine which provides that any associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  Therefore, for the purposes of this case the Board finds that it is part of the appeal regarding the service-connected lumbosacral strain, and the Board will adjudicate whether a higher rating is warranted.  See also AB v. Brown, 6 Vet. App. 35 (1993).  With respect to the propriety of the effective date for this rating, the Board finds that the facts of this case, as well as the caselaw regarding initial rating(s) (See, e.g. Fenderson v. West, 12 Vet. App. 119 (1999)) warrants consideration of this issue at this time.

Lastly, the Board notes that in a May 2011 Written Brief Presentation, the Veteran's representative raised a claim for an increased rating for the service-connected right and left foot disorders.  These issues are referred to the Agency of Original Jurisdiction for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected lumbosacral strain is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis; incapacitating episodes as defined by VA regulations having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; nor associated neurologic impairment other than the already separately evaluated right lower radiculopathy.

3.  The Veteran's current claim was received by VA on August 22, 2005, and the record reflects he has had symptoms of radiculopathy associated with the service-connected lumbosacral strain since at least that time.

4.  The Veteran's service-connected right lower radiculopathy has not been manifested by moderate incomplete paralysis at any time during the pendency of this case.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011).

2.  The criteria for an earlier effective date of August 22, 2005, for the assignment of a 10 percent separate rating for right lower radiculopathy are met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2011).

3.  The criteria for an initial rating in excess of 10 percent for the service-connected right lower radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8620 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the right lower radiculopathy, the Board notes that the appellate claims involve the initial rating and effective date assigned for the disability.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In regard to the service-connected lumbosacral strain, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2005, which is clearly prior to the November 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in May 2006 and October 2008, followed by readjudication of the appeal by an August 2007 Statement of the Case (SOC) and March 2011 Supplemental SOC.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the May 2006 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess, supra.  In addition, the October 2008 letter also included the information on disability rating(s), as well as a summary of the relevant rating criteria for evaluating the service-connected lumbar spine disorder.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2010 DRO hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding evidence detailing symptomatology of his service-connected lumbar spine disorder which is not reflected by the evidence already of record.  

With respect to the aforementioned February 2010 DRO hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO identified the issue, and the Veteran through his testimony and with the assistance of his representative demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claim.  The DRO did ask questions to clarify the Veteran's contentions, and to determine if there was relevant evidence not of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in September 2005, December 2006, October 2008, and September 2010 which included findings as to the symptomatology of the service-connected lumbosacral strain.  Additionally, the September 2010 examination included findings as to the symptomatology of the right lower radiculopathy, and it is noted that this is the only examination conducted during the effective period of the assigned rating for this disability.  No inaccuracies or prejudice has been demonstrated with respect to these examinations, nor has the Veteran indicated that either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

Finally, with respect to the earlier effective date issue in this case, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate this aspect of the Veteran's appeal.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Lumbosacral Strain

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the record reflects the Veteran has consistently complained of lumbar spine pain.  However, the issue is whether these complaints do or will result in functional impairment to the extent necessary for a rating in excess of 20 percent in this case.  As detailed below, the Board finds that they do not.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In the instant case, and for the reasons stated below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected lumbar spine disorder.  Simply put, the Veteran's service-connected lumbosacral strain is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis; nor incapacitating episodes as defined by VA regulations having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

With respect to range of motion, the September 2005 VA medical examination noted, in part, that the Veteran's lumbar spine had forward flexion to at least 70 degrees, with pain at 70 degrees; repeated test to 50 degrees, with pain at 50 degrees; and against resistance to 30 degrees, with pain at 30 degrees.  The December 2006 VA medical examination found the Veteran to have low back pain and strain, but did not include any specific range of motion testing.  X-rays of the lumbar spine were normal.  The October 2008 VA medical examination showed the thoracolumbar spine noted that forward flexion beyond 70 degrees was associated with mild pain, but he was able to bend forward up to 80 degrees, 80 to 85 degrees, associated with mild pain.  A repeat range of motion of the second time produced similar results.  Finally, the September 2010 VA medical examination showed, in part, that the lumbar spine had flexion to 84 degrees, with repetitive range of motion showed it reduced to 50 degrees due to pain.  

In short, even though the Veteran complained of lumbar spine pain, even on repetitive testing he consistently had forward flexion in excess of 30 degrees.  Additionally, when examined in September 2010, the examiner found that the Veteran did not have flare-ups and the Veteran reported that he had a constant daily ache type of back pain.  As such, a higher rating based on additional functional loss due to pain, weakness, etc., is not warranted.  See 38 C.F.R. §  4.40, 4.45.  In light of the foregoing, he is not entitled to a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board further notes that the Veteran has never been diagnosed with ankylosis of the thoracolumbar spine.  In fact, the September 2010 VA medical examination specifically noted that there was no evidence of spinal ankylosis.  Further, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings clearly reflect that the Veteran's spine is not immobile and/or fixed in place.

In view of the foregoing, the Veteran is not entitled to a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Turning to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the Veteran is not service-connected for intervertebral disc syndrome.  Even if he were, the record does not reflect that he has not experienced period(s) of acute signs and symptoms of his service-connected lumbar spine disorder that requires bed rest prescribed by a physician and treatment by a physician which have a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  In short, he does not satisfy the criteria for a rating in excess of 20 percent under this Formula.

The Board also reiterates that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  In fact, as noted in the Introduction, the Veteran is in receipt of a separate rating for right lower radiculopathy on this basis.  However, a thorough review of the competent medical evidence does not indicate any associated neurologic impairment other than this already separately related disability.  As such, additional separate evaluation(s) for neurologic impairment associated with the service-connected lumbosacral strain is not warranted in this case other than for the already separately evaluated right lower radiculopathy.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected lumbar spine disorder.  In making this determination, the Board considered whether "staged" rating(s) were appropriate, but the record reflects that the symptomatology has been stable throughout this appeal period.  Specifically, while the Veteran has consistently shown pain and resulting functional impairment, there were no distinctive period(s) where his symptomatology was of such severity as to warrant a rating in excess of 20 percent.

Analysis - Right Lower Radiculopathy

In this case, the Board will address the earlier effective date portion of this case as the determination of proper effective date for this separate rating will affect the period of evidence that must be reviewed regarding the appropriate rating.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  In Meeks v. West, 12 Vet. App. 352 (1999), the Court held that the percentage evaluation awarded in conjunction with the assignment of an initial rating is not controlled by the laws and regulations referable to the effective dates of service connection, but by the laws and regulations referable to the effective date of an increased rating.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2009); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In this case, the record confirms that the present appeal originated from a claim received by VA on August 22, 2005, from the Veteran contending that a higher rating was warranted for his service-connected lumbosacral strain.  Pursuant to the relevant regulatory provisions regarding the evaluation of disabilities of the spine, VA was required to consider the potential assignment of separate rating(s) for associated neurologic disorders as part of this claim.  Moreover, the record reflects he has had symptoms of radiculopathy associated with the service-connected disability since at least the time of this claim.  For example, the September 2005 VA medical examination in this case diagnosed lumbosacral strain with radiculopathy.  There are also references to radiculopathy in various treatment records on file for this period.

In view of the foregoing, the Board finds that the Veteran is entitled to an earlier effective date of August 22, 2005, for the assignment of a separate rating for right lower radiculopathy associated with the service-connected lumbosacral strain.  Reasonable doubt has been resolved in the Veteran's favor in making this determination.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the issue of the appropriate disability evaluation, the Board notes that the Veteran's service-connected radiculopathy of the right lower extremity is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8620, which provides the rating criteria for neuritis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

In this case, the record does not reflect that the Veteran's service-connected right lower radiculopathy is manifested by moderate incomplete paralysis.  Granted, the Board acknowledges that the evidence of record, including the various VA medical examinations in this case have noted pain in the right lower extremity.  However, as detailed below, even with these complaints of pain, the record reflects little or no functional impairment due to the radiculopathy.

At the September 2005 examination, it was noted there was no atrophy present in the Veteran's legs.  Deep tendon reflexes were 1+ in both legs.  Strength in both legs was 4/5.  In short, these findings reveal little functional impairment due to the radiculopathy.

The December 2006 VA examination noted, in part, that while the Veteran had neuralgia, there was no burning neuritis.  Moreover, the examiner stated that there was no paralysis.  Diagnosis included sciatic nerve pain and sensitivity due to weak abdominal muscles and chronic low back strain, with normal sensation in the feet.  

Similarly, at the October 2008 VA medical examination, the Veteran reported, in part, that he sometimes experienced pain radiating into the right lower extremity and sometimes noticed numbness in the right foot.  Examination showed that upper and lower extremity muscle strength was normal and symmetrical 1-2+ and plantars were flexors.  Moreover, it was specifically stated that no lumbosacral radiculopathy symptoms were noted.

In short, the December 2006 and October 2008 noted right lower extremity pain, but it does not appear that any functional impairment was noted.  In fact, the October 2008 found that there were no radiculopathy symptoms.  However, given the other findings of radiculopathy in the record, the Board must attribute the complaints of lower extremity pain to this disability.  Nevertheless, given the absence of functional impairment attributed to these complaints on both the December 2006 and October 2008 examinations, the Board finds that at most the disability is properly rated at 10 percent rating based on mild incomplete paralysis.

The Board also observes that the September 2010 VA medical examination noted there was no identified foot or toe deformities such as pes cavus, hammertoes, hallux valgus, mal- or nonunion of fractures, nor flatfoot.  Neurologic evaluation showed, in part, normal coordination, and did not indicate any impairment.  Moreover, motor examination showed, in part, that right knee flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension were all 5, which indicated active movement against full resistance.  Right ankle jerk was 1+, which indicates it was hypoactive; i.e., below normal.  However, in light of the fact that 2+ is considered normal, and the already noted fact that motor examination showed range of motion of the right lower extremity was normal, the Board finds that this level of impairment is adequately reflected by the current 10 percent rating denoting mild incomplete paralysis.  In short, even though the Veteran complained of pain and there is evidence that the ankle jerk reflexes were below normal, the examination otherwise indicates little or no functional impairment as a result of the service-connected disability.  This finding is further supported by the fact that the September 2010 VA examination showed the Veteran's gait to be normal; all four extremities, including peripheral pulses, were normal; right plantar flexion (Babinski) was normal; and there was no identified motor impairment or loss of muscle strength.

The Board further notes that the aforementioned examination findings are consistent with the treatment records on file.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his right lower radiculopathy.  As with the evaluation of the Veteran's service-connected lumbosacral strain, the Board considered whether "staged" rating(s) were warranted for this disability, but found no distinctive periods where the Veteran satisfied the criteria for a higher rating.

Other Considerations

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id.

In this case, the Board finds that the Veteran has essentially indicated that both his service-connected lumbosacral strain and right lower radiculopathy are manifested by pain and resulting functional impairment of the affected joints, to include loss of motion.  As detailed above, such symptomatology is adequately reflected and taken into account by the schedular criteria under which these disabilities are currently rated.  There are no additional symptoms of either disability that are not addressed by the rating schedule.  As such, the analysis under 38 C.F.R. § 3.321 ends here.  

Notwithstanding the foregoing, the Board notes that the record also reflects that the Veteran has not been hospitalized for either disability during the pendency of this case.  Although the Board does not dispute these service-connected disabilities cause occupational problems, the Board is of the opinion that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Finally, there is no evidence in the record of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

For these reasons, the Board finds that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In the instant case, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Rather, the record reflects the Veteran has been consistently employed as a corrections officer during the pendency of this case.  Moreover, as stated above, the Board has already determined that the occupational impairment attributable to the service-connected lumbosacral strain and right lower radiculopathy is adequately reflected by the current schedular evaluations.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.

Conclusion

For the reasons stated above, the Board finds that the Veteran is entitled to an earlier effective date of August 22, 2005, for the assignment of a separate rating for radiculopathy of the right lower extremity.  However, the preponderance of the evidence is against his other appellate claims and they must be denied.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain is denied.

Entitlement to an earlier effective date of August 22, 2005, for the assignment of a separate 10 percent rating for right lower radiculopathy associated with service-connected lumbosacral strain is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right lower radiculopathy associated service-connected lumbosacral strain is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


